               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:13-cr-00006-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                ORDER
                                )
                                )
KAYLUN DAITWAN FULLWOOD,        )
                                )
                   Defendant.   )
_______________________________ )

        THIS MATTER is before the Court on the Defendant’s letters, which

the Court construes as motions for sentencing credit. [Docs. 100, 101, 102,

103].

        In January 2013, the Defendant was charged with possession of a

firearm in a school zone. [Doc. 1]. He pled guilty to this charge in April 2013.

[Doc. 11]. In September 2013, he was sentenced to a time served sentence

and ordered to complete three years of supervised release. [Doc. 28]. In

December 2014, the Defendant was charged with violating the terms of his

supervised release. [Doc. 51]. In March 2015, the Court reinstated the

Defendant to supervision and continued him on supervision. [Doc. 63]. In

June 2015, the Defendant was again charged with violating the terms of his
supervised release. [Doc. 66]. In August 2015, the Defendant’s supervised

release was revoked, and he was sentenced to a term of 3 months’

imprisonment and 24 months of supervised release. [Doc. 80].

     The Defendant was again charged with violating the terms of his

supervised release in October 2016.      [Doc. 83].   While that revocation

petition was pending, the Defendant was charged in Criminal Case No. 1:17-

cr-00010 with possession with intent to distribute cocaine base, in violation

of 21 U.S.C. § 841. [Criminal Case No. 1:17-cr-00010-MR-WCM, Doc. 1].

The Defendant pled guilty to that charge in December 2017. [Doc. 30].

     On February 15, 2018, the Court revoked the Defendant’s term of

supervised release in No. 1:13-cr-00006, and sentenced him to 12 months’

imprisonment, to run consecutively to any undischarged term of

imprisonment previously or hereafter imposed. [Doc. 99].      On March 20,

2018, the Court sentenced the Defendant to a term of 60 months’

imprisonment in No. 1:17-cr-00010, with such term to run consecutively to

the 12-month term imposed in No. 1:13-cr-00006. [Criminal Case No. 1:17-

cr-00010-MR-WCM, Doc. 40]. The Defendant now moves the Court to give

him sentencing credit for three months that he claims he has over-served on

his supervised release revocation. [Docs. 100, 101, 102, 103].


                                     2
      The Defendant’s motions must be denied. The Attorney General, not

the sentencing court, is responsible for computing a prisoner’s credit. United

States v. Wilson, 503 U.S. 329, 335 (1992). A prisoner seeking review of

the computation of his sentence credit must first seek administrative review

of that computation through the Bureau of Prisoners.         Only after such

administrative remedies have been exhausted can a prisoner then seek

judicial review of his sentence computation. Id. Further, because “[a] claim

for credit against a sentence attacks the computation and execution of a

sentence rather than the sentence itself,” United States v. Miller, 871 F.2d

488, 490 (4th Cir. 1989), such claims must be raised pursuant to 28 U.S.C. §

2241 in the district of confinement. In re Jones, 226 F.3d 328, 332 (4th Cir.

2000); 28 U.S.C. § 2241(a).

      Accordingly, the Defendant should address his inquiry regarding the

status of his sentence to the Bureau of Prisons. Once his BOP administrative

remedies have been exhausted, the Defendant may seek judicial review in

the district of his confinement.

      IT IS, THEREFORE, ORDERED that the Defendant’s letters [Docs.

100, 101, 102, 103], which the Court construes as motions for sentencing

credit, are DENIED WITHOUT PREJUDICE.


                                      3
IT IS SO ORDERED.

                    Signed: September 16, 2019




                                 4
